Title: From Alexander Hamilton to Ebenezer Massey, 5 May 1799
From: Hamilton, Alexander
To: Massey, Ebenezer


          
            Sir,
            New York May 5. 1799
          
          I have received a letter from the Secretary of War dated the 27. of last month, of which the inclosed is a copy. The proceedings to which they refer is also herewith sent. As the prisoners to whom the sentences relate appear to be at Fort Mifflin, I send the proceedings to you in order that you may carry the sentences into execution pursuant to the directions contained in the letter from the Secretary of War. When they have respectively received their punishment you will have them sent to their several Corps.
          With great consideration I am Sir Your obed Servt.
          
            A Hamilton
          
          The Commanding officer Fort Mifflin
        